                           IN TH E UNITED STATES DISTRICT CO URT
                               FO R TH E DISTRICT O F CO LO RADO




CivilAction No.


ARIN VANDERH EYDEN,
             Pl
              aintiff,

         v.

STATE FARM M UTUALAUTO M O BILE INSURANCE CO M PANY,
             De fe ndant.


______________________________________________________________________

              DEFENDANTS’NO TICE O F REM O VALO F ACTIO N
______________________________________________________________________

         Purs uant to 28 U.S.C. §1441 and 28 U.S.C. § 1446, De fe ndants State Farm

M utualAutom obil
                e Ins urance Com pany, h e re by fil
                                                   e th e ir Notice of Re m ovalof th e

above -captione d action to th is Court, and s tate s as fol
                                                           low s :

         1.        De fe ndants State Farm M utualAutom obil
                                                           e Ins urance Com pany is nam e d

as th e de fe ndantin CivilAction No. 2020CV33351 in De nve r County Dis trictCourt(th e

“State CourtAction”).

         2.        Th e Com pl
                             aint in th e State Court Action w as fil
                                                                    e d w ith th e Cl
                                                                                    e rk of th e

Dis trict Court of De nve r County, in De nve r, Col
                                                   orado on O ctobe r 1, 2020. Pl
                                                                                aintiff

s e rve d th e Sum m ons and Com pl
                                  aintto De fe ndanton O ctobe r 2, 2020. Th e De fe ndants

w il
   ltim e l
          y fil
              e an Ans w e r or re s pons ive pl
                                               e ading to th e Pl
                                                                aintiff’
                                                                       s Com pl
                                                                              aintw ith in s e ve n

days ofth is Notice .

         3.        Th is Notice is be ing fil
                                            e d w ith th is Court w ith in th irty (30) days afte r th e

Pl
 aintiff’
        s Com pl
               aintw as s e rve d upon th e De fe ndant’
                                                       s re gis te re d age nts e tting forth th e

cl
 aim s for re l
              ie fupon w h ich Pl
                                aintiff’
                                       s action is bas e d.



4816-7464-3731.1
         4.        To th e be s tof De fe ndant’
                                               s k now l
                                                       e dge , al
                                                                lpl
                                                                  e adings th ath ave be e n fil
                                                                                               ed

or s e rve d in th e State CourtAction are attach e d h e re to as Exh ibit“A.” To th e be s tof

De fe ndant’
           s k now l
                   e dge , no furth e r proce e dings , proce s s , pl
                                                                     e adings , orde rs , or oth e r

pape rs h ave be e n fil
                       e d or s e rve d in th e State CourtAction.

         5.        State Farm MutualAutom obil
                                             e Ins urance Com pany ave rs th at th is Court

h as dive rs ity juris diction ove r Pl
                                      aintiff’
                                             s cl
                                                aim s be caus e th is is a civilaction be tw e e n

partie s of dive rs e        citiz e ns h ip.   Additional
                                                         ly, Pl
                                                              aintiff al
                                                                       le ge s th at th e   am ount in

controve rs y e xce e ds $75,000. Th us , th is Courth as originaljuris diction purs uantto 28
U.S.C. §1332.

         6.        Purs uantto Paragraph 2 ofth e Com pl
                                                       aint, Pl
                                                              aintiffis curre ntl
                                                                                y a re s ide nt

of Col
     orado. Se e Exh ibit A, Com pl
                                  aint. Additional
                                                 ly, Pl
                                                      aintiff h as as s e rte d th at, at al
                                                                                           l

tim e s re l
           e vant to th is m atte r h e h as re s ide d at 39 39 Starry Nigh t Loop, Cas tl
                                                                                          e Rock ,

Col
  orado. Id. at Para. 5. According to th e Dougl
                                               as County As s e s s or’
                                                                      s O ffice , th e

Pl
 aintiffh as l
             ive d at39 39 Starry Nigh tLoop, Cas tl
                                                   e Rock , Col
                                                              orado s ince 2013 w h e n h e

and h is w ife purch as e d th e prope rty. Se e Dougl
                                                     as County As s e s s or’
                                                                            s Re cord, attach e d

as Exh ibitB. Th e re fore , th e Pl
                                   aintiffh as be e n dom icil
                                                             e d in Col
                                                                      orado s ince atl
                                                                                     e as t2013.

Purs uant to Paragraph 2 of th e Com pl
                                      aint, De fe ndant State Farm is l
                                                                      ice ns e d in and

re gul
     arl
       y conductbus ine s s in Col
                                 orado. Th e Pl
                                              aintiff is corre ct;h ow e ve r, De fe ndant’
                                                                                          s

principalpl
          ace of bus ine s s is l
                                ocate d at O ne State Farm Pl
                                                            az a, Bl
                                                                   oom ington, Il
                                                                                linois .

Additional
         ly, it is incorporate d in Il
                                     linois . Se e Unite d State s Se curitie s and Exch ange

Com m is s ion Form D, attach e d h e re to as Exh ibitC. Th e re fore , th e partie s are citiz e ns of

diffe re nt s tate s and th is civilaction is one th at m ay be re m ove d to th is Court by

De fe ndant purs uant to th e provis ions of 28 U.S.C. § 1446(a) be caus e th is Court h as

dive rs ity juris diction.

         7.        Pl
                    aintiff al
                             le ge s th at th is action is a civilaction invol
                                                                             ving an am ount in

controve rs y e xce e ding $100,000, e xcl
                                         us ive of inte re s t and cos ts . Se e Exh ibit A, Civil

Cove r Sh e e t. Pl
                  aintiff’
                         s Com pl
                                aint contains cl
                                               aim s for Bre ach of Ins urance Contract,



4816-7464-3731.1
Bad Faith Bre ach ofContract, and Viol
                                     ations ofC.R.S. § 10-3-1115, § 10-3-1116, and §

10-3-1104. Pl
            aintiffal
                    le ge s h is dam age s incl
                                              ude pas tand future m e dicale xpe ns e s , tw o

tim e s th e cove re d be ne fits de l
                                     aye d or de nie d pl
                                                        us attorne y’
                                                                    s fe e s , cos ts , non-e conom ic

dam age s , inte re s t, and oth e r re l
                                        ie f.

         8.        Prom ptl
                          y afte r th e fil
                                          ing ofth is Notice ofRe m oval
                                                                       , De fe ndants h al
                                                                                         lprovide

notice ofth e re m ovalto Pl
                           aintiffin th e State CourtAction and to th e Cl
                                                                         e rk ofth e Courtin

th e State CourtAction, as re q uire d by 28 U.S.C. § 1446(d).

         W H EREFO RE, De fe ndantprays th atth e above -de s cribe d action now pe nding in
De nve r County Dis trictCourt, be re m ove d th e re from to th is Court.



         Re s pe ctful
                     ly s ubm itte d th is 23rd day ofO ctobe r, 2020.


                                           By:   _ _ _ _ _ _ _ _ s /Re be cca K . W agne r_ _ _ _ _ _ _ _ _
                                                 Re be cca K . W agne r (CO Bar No. 33473)
                                                 Cam pbe l     lW agne r Fraz ie r & Dvorch ak , LLC
                                                 5251 DTC Park w ay, Suite 350
                                                 Gre e nw ood Vil      lage , Colorado 80111
                                                 (303) 831-59 9 0
                                                 Em ail   : rw agne r@ cw fd-l    aw .ne t
                                                 Attorne ys for De fe ndant



                                     CERTIFICATE O F SERVICE

      I h e re by ce rtify th aton th e 23rd day ofO ctobe r, 2020, I pre s e nte d th e fore going
DEFENDANT’S NO TICE O F REM O VALO F ACTIO N to th e Cl              e rk ofth e Courtfor fil   ing
and uploading to th e CM /ECF s ys te m .



                                                 s /M ich e l
                                                            le K ue nz l
                                                                       er




4816-7464-3731.1
